Citation Nr: 0407937	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to March 18, 2002 for 
grant of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to October 
1977.  He died in April 1996.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued in April 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In October 2003, the appellant and her daughter testified at 
a hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is associated with the record.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the earlier effective date issue 
addressed in this decision.

2.  The veteran died on April [redacted], 1996.

3.  The appellant filed her original claim for entitlement to 
death benefits in May 1996.

4.  In an April 1998 rating decision, the RO denied service 
connection for the cause of the veteran's death; the 
presumption of regularity holds that the RO properly 
discharged its official duties by mailing a copy of the VA 
decision to the last known address of the appellant and the 
appellant's representative, if any, on the date that the 
decision was issued.

5.  As the appellant failed to file a timely appeal to the 
April 1998 rating decision, it became final.

6.  The RO received the appellant's claim to reopen for 
entitlement to service connection for the cause of the 
veteran's death on March 19, 2002.

7.  In a March 2002 rating decision, the RO granted service 
connection for the cause of the veteran's death effective 
from March 18, 2002. 


CONCLUSION OF LAW

The criteria for an effective date prior to March 18, 2002, 
for the cause of the veteran's death have not been met.  
38 U.S.C.A. § 5101, 5110, 5107 (West 2002); 38 C.F.R. § 3.400 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection for the cause of the veteran's 
death as it can be no earlier than the first day of the month 
in which the veteran's death occurred if the claim is 
received within one year following the date of death; 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(c)(2), (q)(1)(ii), (r) (2003).  Therefore, it is 
legally impossible to get an effective date any earlier than 
the date of the appellant's reopened claim.

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the 
appellant is required to comply with the notice and duty to 
assist mandated by 38 U.S.C.A. § 5103A (West 2002).  The 
appellant was notified by the RO in April 2002 that she had 
been granted entitlement to service connection for the cause 
of the veteran's death.  The RO also sent a letter dated May 
30, 2002 and issued a July 2002 statement of the case (SOC) 
and supplemental statements of the case (SSOCs) in April and 
June 2003, notifying the appellant of the criteria for 
assigning effective dates and the regulations addressing VA's 
redefined duty-to assist under the VCAA.  The appellant and 
her daughter testified at an October 2003 Travel Board 
hearing.  Moreover, she and her representative have provided 
additional argument and statements, including copies of RO 
letters sent to her in 1996, 1997 and 1998.  Apparently, the 
veteran's original claims file has been destroyed.  As a 
result, the RO rebuilt the claims file and included a copy 
from its computer files of an April 1998 rating decision 
denying service connection for the cause of the veteran's 
death.

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision granting 
service connection for cause of the veteran's death was 
issued in April 2002, after November 9, 2000, the date the 
VCAA was enacted.  

In the present case, regarding the issue of entitlement to an 
earlier effective date, a substantially complete application 
was received in March 2002.  Thereafter, in a rating decision 
dated in March 2002 and issued in April 2002, entitlement to 
service connection for the cause of the veteran's death was 
granted effective March 18, 2002.  In letters to the 
appellant dated May 30, 2002 and April 14, 2003, provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence would be obtained by VA, and 
the need for the claimant to submit any evidence in her 
possession that pertains to her claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication establishing 
an effective date of March 18, 2002, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the AOJ provided to the appellant on May 30, 
2002 and April 14, 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, in a 
July 2003 VA Form 21-4138, the appellant indicated that she 
did not have any further evidence and asked that the case be 
transferred to the Board.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  By various informational letters, 
an SOC, two SSOCs, and their accompanying notice letters, the 
AOJ satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Finally, the Board notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Cf. Huston v. 
Principi, 17 Vet. App. 195, 202 (2003); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001).  The Board observes in 
this case that VCAA notice was not provided to the appellant 
before the RO issued its decision granting service connection 
for the cause of the veteran's death and establishing the 
effective date of the award.

Even so, the Board finds that the appellant has been advised 
of the evidence considered in connection with her appeal with 
regard to an earlier effective date and has been afforded an 
opportunity to submit additional evidence and argument in 
support of her claim.  She and her daughter testified at a 
Travel Board hearing.  The appellant has not alleged that 
further action on the part of VA is required by the VCAA or 
otherwise.  Under these circumstances, the Board finds that 
the appellant is not prejudiced by the Board's consideration 
of the merits of her earlier effective date claim.  See 
Bernard, 4 Vet. App. at 394.

I. Pertinent Criteria

A.  Service Connection

As extant at the time of the 1998 and 2002 rating decisions, 
in order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1997, 2001).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.201, 20.202 (1997, 2001, 2003).

"Notice" means written notice sent to a claimant at her 
latest address of record.  38 C.F.R. § 3.1(q) (2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(1997, 2001, 2003).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (1997, 2001, 
2003).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993); see also Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  Furthermore, any breach 
by VA of its duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (1997, 2001, 2003).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (1997, 
2001, 2003).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

C.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2003).

The date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  Moreover, when authenticated 
evidence from state and other institutions is submitted by or 
on behalf of the veteran and entitlement is shown, date of 
receipt by the VA of examination reports, clinical records, 
and transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals.  Benefits will be granted if the records are 
adequate for rating purposes; otherwise findings will be 
verified by official examination.  See 38 C.F.R. § 3.157 
(2003).

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k) (2003).

The effective date for the grant of service connection for 
the cause of the veteran's death is the first day of month in 
which the veteran's death occurred if a claim is received 
within 1 year following the date of death; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(c)(2).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

II. Analysis

At an October 2003 Travel Board hearing, the appellant 
testified that she married the veteran in 1986 and that he 
passed away on April [redacted], 1996.  In May 1996, after discussing 
her claim for benefits with someone in Corpus Christi, she 
filed her initial claim for service connection for the cause 
of the veteran's death.  This appears to be confirmed by a 
letter from the RO dated May 8, 1996, indicating that her 
application for benefits had been received.  The appellant 
stated that she did not file a claim for burial benefits with 
VA but she did file a request to receive a flag with the Post 
Office.  In January 2002, she talked to her representative 
and thought that a claim to reopen had been submitted that 
same month.  The appellant acknowledged that her 
representative resubmitted her claim in March 2002 and that 
VA granted service connection and Dependency and Indemnity 
Compensation (DIC) from March 2002.  She related that her 
sister indicated that the appellant had filed an earlier 
claim for benefits and that, after a search of her files, the 
appellant found RO's letters addressed to her in 1996, 1997 
and 1998, indicating that it was working on her case.  She 
did not locate any more letters; but stated that the RO did a 
computer search and found an unsigned 1998 rating decision 
with no indication that she had ever been informed of any 
decision at that time.  The appellant's daughter noted that 
the veteran was her stepfather; that, at the time of his 
death, the appellant had numerous matters to take care of 
with closing the estate and being a single parent; and that 
is where everything may have gotten lost in the process.  The 
appellant testified that she never received any decision on 
her claim until the award of benefits in 2002.  After filing 
her original application in May 1996, the appellant stated 
that she went to the doctors and got whatever information VA 
needed.  She confirmed that she received another RO letter 
dated in December 1997, requesting additional information, 
which she provided.  In March 1998, the appellant received 
another RO letter indicating that it was working on the 
claim, but she did not receive a letter about the denial in 
1998.  She indicated that she again filed a claim in January 
2002 and that claim was lost, so she filed another one in 
March 2002.  Her representative added that it was a situation 
where obviously there was a folder somewhere that 
disappeared, as there is now a rebuilt folder.  

The appellant in this case seeks an effective date for the 
grant of service connection for the cause of the veteran's 
death prior to the currently assigned March 18, 2002.  In an 
April 2003 VA Form 21-4138, she stated her belief that there 
was "CUE on VA behalf."  This latter general, non-specific 
claim of error alone does not meet the specificity required 
for a CUE claim.  See Fugo, 6 Vet. App. at 44; see also 
Russell, 3 Vet. App. at 313-14.

A letter from the RO dated May 8, 1996 indicates that her 
application for benefits had been received.  

In May 2002, the appellant also submitted copies of 
subsequent letters from the RO dated in December 1997 and 
January and March 1998, either requesting additional 
information or indicating that the RO was still processing 
her claim.  The December 1997 letter contains a handwritten 
notation: "went to see Mr. [redacted] 1-14-98."

The rebuilt claims file contains a computer-generated copy of 
an April 1998 rating decision denying service connection for 
cause of the veteran's death.  That decision indicates that 
the original claim was received in November 1997 and that the 
claimant was unrepresented.  The denial of benefits noted 
that the cause of death was recorded as sepsis and metastatic 
small cell lung cancer; that a review of the veteran's 
personnel records show that he was a clerk typist from June 
1955 to March 1964 and an electronic mechanic from March 1964 
to October 1977 and was not considered to have been exposed 
to asbestos nor had he been diagnosed with asbestosis; and 
that there was no relationship between military service and 
the cause of death.   

On March 19, 2002, the RO received that most recent claim for 
service connection for the cause of the veteran's death, 
along with a January 2002 naval physician's statement that a 
person exposed to asbestos may have an increased incidence of 
lung cancer.

After receiving copies of the veteran's military history of 
assignments, the RO granted service connection for the cause 
of the veteran's death effective from March 18, 2002, the 
date of claim.  Resolving reasonable doubt in favor of the 
claimant, the RO noted that it was highly likely that the 
veteran had been exposed to asbestos during his service 
aboard ship, which could be reasonably held to at least 
contribute to his death.  The appellant was notified of this 
decision and her appellate rights in a letter from the RO 
dated April 15, 2002.

The appellant alleges that she never received notice of the 
April 1998 RO denial.  Consequently, she never filed an 
appeal to that decision and claims that her original May 1996 
claim is still pending.  

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 216-17 (2000).  The appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 (1992).  
Absent evidence that the claimant notified VA of a change of 
address and absent evidence that any notice sent to her at 
her last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).  

The record shows that the RO mailed all of its letters to the 
claimant dated between May 1996 and August 2003 to the same 
address in Corpus Christi and the appellant has not indicated 
that she resided, or received mail, at any other address 
during the time period in question.  Thus, the appellant's 
mere statement of nonreceipt of notice of the April 1998 
rating decision denying her claim for death benefits, or of 
her appellate rights with respect to it, is insufficient to 
overcome the presumption of regularity.  See Butler v. 
Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); Mindenhall v. 
Brown, 7 Vet. App. 217, 274 (1994).  Thus, her argument does 
not extend the applicable time limit for initiating an 
appeal.  Since she did not express disagreement with the 
April 1998 determination within one year of the presumed 
notification by VA, the April 1998 decision became final as 
to the questions of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 7105 (West 1991, 2002); 38 
C.F.R. § 20.1103 (1997, 2002).

As no CUE has been found in the unappealed April 1998 rating 
decision, this decision is final and the effective date for a 
grant of service connection necessarily must be after the 
date of this decision.  See 38 C.F.R. §§ 3.105, 3.400.  

Service connection for the cause of the veteran's death 
eventually was granted based on new and material evidence in 
the form of a January 2002 naval physician's statement 
linking lung cancer to exposure to asbestos and a review of 
the veteran's military personnel records indicating that it 
was highly likely that the veteran had been exposed to 
asbestos during his service aboard ship, which could be 
reasonably held to at least contribute to his death.  The 
currently assigned effective date of March 18, 2002 was 
assigned based on VA's receipt of the appellant's claim to 
reopen on March 19, 2002.  The record in this case is very 
clear in showing the receipt of neither medical evidence nor 
other correspondence/documentation from the appellant in the 
interim between April 1998 and March 18, 2002, the date the 
RO initially assigned as the effective date for the grant of 
service connection.  The Board observes that the VA Form 21-
534 received by the RO in March 2002 appears to be a copy of 
one signed by the appellant on January 30, 2002; however, 
there is no date stamp on the VA Form 21-534 or an envelope 
in the record with a postmark between January 30 and March 
19, 2002.  Thus, the facts establish the absence of any (not 
otherwise abandoned) claims in the interim between the final 
April 1998 rating decision and the RO's receipt of the 
appellant's March 2002 application to reopen her claim.  Nor 
are there VA medical records showing competent medical 
evidence of a link between the veteran's death and service.

Nevertheless, the RO concluded, following receipt of the 
March 2002 claim and receipt of the service department 
physician's statement dated in January 2002, that the 
criteria for establishing service connection for the cause of 
the veteran's death had been met.  Thus, the case is governed 
by the criteria pertinent to effective dates based on a 
reopened claim.  Absent evidence of an earlier received claim 
to reopen that was not otherwise abandoned in this case, an 
earlier effective date is not warranted.

The Board is cognizant of the appellant's argument that an 
earlier effective date is warranted because she believes that 
her May 1996 claim was never adjudicated.  However, the Board 
is constrained from assigning an earlier effective date 
absent regulatory provisions authorizing such.  No such 
provision exists which, upon application to the facts of this 
case, would result in assignment of an earlier effective 
date.  As a result, the claim for an effective date earlier 
than March 18, 2002 must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.


ORDER

An effective date prior to March 18, 2002 for grant of 
service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



